DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 1/31/2022. Claim 11 was cancelled and claim 21 was added.  Claims 1-10, 12-21 are now pending in the application. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites “at least one monomeric plasticizer is in an amount from 0 to 10 wt%”. Claim 4 depends from claim 1, and claim 1 recites “and optionally at least one monomeric plasticizer.” As such, when the amount of the monomeric plasticizer is 0 wt% in claim 4, then claim 4 fails to further limit claim 1, from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Analysis
4.	Summary of Claim 1:
A cellulose ester composition comprising 

at least one cellulose ester in an amount from 65 to 95 wt%, 

at least one polymeric aliphatic polyester (PAP) in an amount from 2 to 15 wt%, 

at least one core-shell impact modifier in an amount from 2 to 15 wt%, and 

optionally at least one monomeric plasticizer, where wt% is based on the weight of the cellulose ester composition, 

wherein said at least one cellulose ester is chosen from cellulose propionate (CP), cellulose butyrate (CB), cellulose acetate propionate (CAP), cellulose acetate butyrate (CAB), cellulose propionate butyrate (CPB), cellulose tripropionate (CTP), or cellulose tributyrate (CTB); 

wherein the PAP is an aliphatic polyester that comprises resides of a C2 to C4 alkane diol and residues of C4 to Cs alkyl dicarboxylic acid, or residues of a ring-opened lactone;

wherein said cellulose ester composition has a Tg of at least 120 0C and a notched Izod impact strength of at least 80 J/m, measured according to ASTM Method D256 at 230C using a 3.2 mm bar, after conditioning the bar at 230C and 50% RH for 48 hours.

 
Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US Patent 5,900,322) in view of Molnar (US Patent 6,331,580 B1).
 Regarding claims 1, 2, 5, 7, 8, Buchanan et al. teach blends of cellulose esters and aliphatic polyesters (Abstract), wherein the cellulose ester is selected from cellulose acetate propionate, cellulose propionate, among others (col. 8 lines 10-15), wherein the aliphatic polyester is selected from poly(ethylene adipate), among others (col. 13 line 6), wherein for ternary blends, the blend further comprises polyacrylates such as polymethyl methacrylate (col. 10, line 30), wherein the composition comprises about 5% to about 98% of cellulose ester, about 2% to about 95% of a polyester (col. 5 lines 46-66), wherein in preferred embodiments the cellulose ester is in an amount of 80%, 90%, respectively and the polyester is in an amount of 10% (Table III and IV, Entry 31), wherein the Tg of the cellulose ester composition in preferred embodiments is 124, 125, 139, 146 0C, respectively (Table 1), thereby reading on the at least 120 0C  as required by the instant claim, wherein the notched impact strength of the blend is from 2 to 15 ft-lb/in (col. 15 line 31) and wherein in preferred embodiments the notched impact strength is 1.7 – 7.43 ft-lb/inch (corresponding to 90.8 – 396.8 J/m) measured according to ASTM Method D256 at 23 0C (Table XIV-IVII) thereby reading on the claimed range of at least 80 J/m as required by the instant claim. 
Buchanan et al. are silent regarding the core shell impact modifier.
Molnar teaches impact modifiers comprising a rubbery core, an inner graft stage, and an alkyl acrylate monomer and an outer shell (Abstract) wherein the core-shell emulsion polymers for use as impact modifiers are used with various engineering resins such as polyesters (col. 1 line 16). Molnar et al. teach the impact modifier at a use level of 13 % (Table 1). Molnar offers the motivation of using a core shell impact modifier due to its ability to improve impact properties while maintaining or improving the properties of the matrix resins that they are used in (col. 1 line 25). In light of these benefits, it 

Regarding claim 3, Buchanan et al. teach the composition according to claim 1 as set forth above and incorporated herein by reference. Buchanan et al. teach the aliphatic polyester is selected from poly(ethylene succinate), among others (col. 13 line 5),
	Buchanan et al. do not particularly teach the polymeric aliphatic polyesters as required by the instant claim 3. 
	The difference between the present claim and the disclosure of Buchanan et al. is the requirement of poly(butylene succinate) instead of the poly(ethylene succinate). Although the reference fails to incorporate poly(butylene succinate), the similarity between the chemical structures having poly(butylene succinate) and poly(ethylene succinate) are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed composition with poly(butylene succinate) as the aliphatic polyester. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Regarding claims 4, 6 and 21, Buchanan et al. teach a plasticizer (col. 1 line 51), wherein the plasticizer is in an amount of from 0.001 to 50 wt% (col. 13 line 35). 
Buchanan et al. the claims differ in that Buchanan et al. do not teach the exact same range for the plasticizer as recited in the instant claims.


Regarding claims 9-11, Buchanan et al. are silent regarding the MFR of the polyester, and are further silent on the elongation at break and the polystyrene equivalent number average molecular weight. Regarding claim 12, Buchanan et al. are further silent on the amount of propionyl in the cellulose acetate propionate.
	However, Buchanan et al. teach the polymers of the composition are determined by miscibility, optical clarity of a film made from the blend, measurement of the appropriate mechanical properties, and measurement of the glass transition temperature (col. 2 lines 20).  As such, the melt flow rate of the polyester, the elongation at break of the polyester, the styrene equivalent number average molecular weight of the polyester and the amount of propionyl in the cellulose acetate propionate will affect the miscibility, the clarity, the mechanical properties and the glass transition of the blend. Therefore, the melt flow rate of the polyester, the elongation at break of the polyester, the styrene equivalent number average molecular weight of the polyester and the amount of propionyl in the cellulose acetate propionate can be optimized to reach the desired miscibility, clarity, mechanical properties and the glass transition of the blend via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative , the melt flow rate of the polyester, the 
	Regarding claim 13, Buchanan et al. teach the notched impact strength of the blend is 7.43 ft-lb/inch (corresponding to 396.8 J/m) measured according to ASTM Method D256 at 23 0C (Table XIV-IVII) thereby reading on the claimed range of at least 200 J/m as required by the instant claim.
	Regarding claim 14, Buchanan et al. teach additives such as antioxidants, stabilizers, among others (col. 13 lines 34-40).
	Regarding claim 15, Buchanan et al. teach nylon (Table XI, Entry 114, 115).
	Regarding claim 16, Buchanan et al. teach articles comprising the composition (col. 3 lines 10-35).
	Regarding claims 17-18, Buchanan et al. teach injection molded parts (col. 15 line 24).
	Regarding claim 19, Buchanan et al. teach surgical clothing (col. 15 line 35) thereby reading on the wearable articles as required by the instant claim.
	Regarding claim 20, Buchanan et al. teach films (claim 1).

	 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1 – 10 and 12 -20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of copending Application No. 16/968,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the cellulose ester composition of the instant application overlaps in scope with the copending claims.


Response to Arguments
10.	Applicant’s arguments, see p. 1-4, filed 1/31/2022, with respect to the 102 rejections have been fully considered and are persuasive.  The 102 rejection of claims 1, 2, 8 and 13-20 has been withdrawn. 
	Regarding the 103 rejections, Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.  
Regarding the rejections over Buchanan in view of Molnar, Applicant states “Buchanan teaches that higher levels of APs result in lower Tg. It is submitted that the Office Action picks and chooses from different blends to find certain blends having higher Tg and other different blends having higher Notched Izod values.” In response, attention is drawn to the disclosure of Buchanan in view of Molnar, wherein the same ingredients in the same amounts are disclosed in the rejection as set forth above. Buchanan et al. teach the notched impact strength of the blend is from 2 to 15 ft-lb/in (col. 15 line 31) and wherein in preferred embodiments the notched impact strength is 1.7 – 7.43 ft-lb/inch (corresponding to 90.8 – 396.8 J/m) measured according to ASTM Method D256 at 23 0C (Table XIV-IVII) thereby reading on the claimed range of at least 80 J/m as required by the instant claim. As such, the Office Action is not merely picking and choosing from different blends to obtain the required Tg and notched izod values. Rather, the PTO does not have proper means to conduct experiments, the burden of proof is shifted to Applicant to show otherwise. (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ594 (CCPA 1980).)
Case law has held that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined prima facie case of obviousness. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result for the composition as claimed versus the closest prior art reference (Buchanan).  
Applicant further states “Molnar does not teach use of such impact modifiers in CE resin systems, e.g., all the examples were PVC formulations.” In response, Molnar teaches “matrix polymers such as acrylonitrile-butadiene-styrene (“ABS”), styrene-acrylonitrile copolymers, methyl methacrylate polymers, PVC, polycarbonate, polyesters, or polyamides, and the like” (col. 2 lines 62-64). As such, the polymers taught by Molnar are not limited to only PVC. Cellulose esters are considered to be covered in the “and the like” as disclosed by Molnar.
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763